DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s response filed on Jan. 14, 2022 in which claims 1, 4-8, 10-12 and 14-20 have been amended. The allowable subject matter over prior art was already indicated in the previous office action mailed on 10-18-21 and hence it is not repeated here. Thus, claims 1-20 are pending in the application. The rejections and response to arguments are stated below. 
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 15.
(Step 1: YES).
The claim 1 recites a series of steps, e.g., detecting a mobile device at a location associated with a fuel site comprising a site component; selecting from a plurality of adapters configured to communicate with a plurality of fuel sites, a particular adapter for communicating with the site component of the fuel site based on a component type of the site component; configuring the bridge of the system to communicate with the fuel site based on the particular adapter, wherein the bridge enables one or more connections between the system and the site component of the fuel site; determining a domain model configured to transform one or more messages from a first data format associated with the site component to fuel data in a second data format readable by the mobile device over a network; determining that a fuel information data transfer object (DTO) obtained from the site component of the fuel site is stored in a data cache associated with the server; retrieving the fuel information DTO from the data cache; determining the fuel data associated with the fuel site from the fuel information DTO; detecting that a user has initiated a computing action via a mobile application on the mobile device that indicates that the user will utilize the fuel site; transforming, using the domain model, the fuel data from the first data format to the second data format; transmitting the fuel data in the second data format to the mobile device via the network wherein the transmitting the fuel data causes an indication of fuel available at the fuel site to be displayed on the mobile device;  receiving a selection of a fuel type from the mobile device based on the fuel data;  transforming the selection for the fuel type to an authorization DTO in the first data format for the site component using the domain model;  transmitting the authorization DTO to the site component via the bridge that causes the site component to initiate a fueling response with a fuel pump;  causing, through the bridge, the fuel pump to begin pumping fuel corresponding to the fuel type into a vehicle; detecting, through the bridge, that the fuel pump has stopped pumping the fuel into the vehicle;  in response to the detecting that the fuel pump has stopped pumping the fuel into the vehicle, (i) calculating a payment amount based on the fuel type and an amount of the fuel that has been pumped into the vehicle by the fuel pump, and (ii) causing the mobile device to present the payment amount and a selectable element for initiating a payment transaction; and in response to receiving a selection of the selectable element, processing the payment transaction. These limitations (with the exception of italicized portions) under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper. In addition, the above limitations can also be classified under Certain Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a mobile device, a site component, a bridge, the system, an (Step 2A -Prong 2: NO). 
(Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 15 and hence the claims 10 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-9, 11-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 

In claim 3, the steps, “wherein the operations further comprise: communicating with the mobile device over the network, wherein the mobile device is detected based at least on communicating with the mobile device” under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 4, the steps, “wherein the system comprises the bridge configured to communicate with the plurality of fuel sites including the fuel site, and wherein the one or more connections provides communication between the system and the plurality of fuel sites”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “generating, using the domain model, the authorization DTO in the first data format”, under the broadest reasonable interpretation, are 
In claim 6, the steps, “wherein the operations further comprise: maintaining, by via the particular adapter, an open connection of the one or more connections between the bridge and the site component, wherein the maintaining of the open connection includes caching a mapping data structure that stores a connection identifier, location identifier, time stamp, and an indicator corresponding to a connection object, and wherein the connection object stores source and destination network address information corresponding to the bridge and the site component”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 
In claim 7, the steps, “wherein the fuel site comprises a plurality of fuel pumps, wherein the detecting the mobile device at the location comprises determining that the location corresponds to a fuel pump from the plurality of fuel pumps, and wherein the indication of the fuel displayed by the mobile device comprises a plurality of fuel types an indication of fuel available for the fuel pump”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process. 

In claims 9 and 20, the steps, “ wherein the processing the payment transaction comprises: determining an account associated with the mobile device; and deducting the payment amount from the account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
 In claim 11, the steps, “wherein the operations further comprise: establishing using the bridge, the one or more connections with the site component, and generating the indication of items to be displayed on the mobile device based at least on the one or more connections”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “wherein the plurality of adapters comprises at least one pay-at-a-table (PaaT) adapter associated with the restaurant site, wherein the operations further comprise: maintaining, via the particular adapter, an open 
In claim 13, the steps, “wherein the plurality of adapters comprise a plurality of Pay-at-a-Table (PaaT) adapters, a fuel representational state transfer (REST) adapter, and an entity-to-entity (E2E) adapter”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “wherein the operations further comprise communicating with an advanced messaging queuing protocol (AMQP) storage, a database, or the data cache to obtain an identity of the restaurant site”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying 
In claim 16, the steps, “wherein the site comprises a restaurant site, and wherein the restaurant site provides the one or more items or services”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 17, the steps, “determining an estimated wait time at the restaurant site based at least on the data one or more transformed messages; generating the data based further on the estimated wait time at the restaurant site based at least on the one or more messages; and causing the estimated wait time to be displayed on the mobile device”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 18, the steps, “determining a location of the mobile device corresponds to a first location at the site, wherein the transformed one or more messages are transmitted to the mobile device based further on the location of the mobile device, and wherein the indication displayed by the mobile device 
In claim 19, the steps, “wherein the selecting, the particular adapter is based on a component type associated with the site component of the site”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying      
 
Response to Arguments 
3. 	Applicant's arguments filed dated 01/14/2022 have been fully considered but they are not persuasive due to the following reasons: 
4.	With respect to applicant’s arguments regarding Step 2A, Prong two (on pages 10-13), Applicant states that “when viewed as a whole, amended claim 1 integrates the abstract idea into a practical application.”
	Examiner respectfully disagrees and would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The improvements discussed in the amended claims 1, 10 and 15 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The limitations of the amended independent claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The advantages over conventional systems are directed towards improving the abstract idea. The benefits may be to the underlying abstract idea of providing specific data to the SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of a mobile device, a site component, a bridge, the system, an adapter, a domain model, a network, data transfer object (DTO), data cache and a mobile application, to be generic computer elements (see Fig. 3A, Fig. 3B, Fig. 3C, Fig. 3D, [0023], [0030], [0072-0073]). Hence, all the additional elements in the claims are generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the 
5.	Applicant further argues that (on page 13), “amended claim 1 can be closely analogized to Claim 1 in Example 40 of the Subject Matter Eligibility Examples.”
	The Examiner does not see the parallel between the Applicant’s claims and that of claim 1 in Example 40. Claim 1 of Example 40 is found to integrate the abstract idea into a practical application because: “The claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially 
On the other hand, Applicant’s claims are not directed to any particular improvement in collecting traffic data, and they do not result in improved network monitoring. It is clear that there is no similarity between claim 1 of Example 40 and the applicant’s claims. Hence, applicant’s arguments referencing claim 1 of Example 40 are not persuasive.
6.	Applicant further argues that (on page 14), “amended claim 1 can be closely analogized to Claim 1 in Example 42 of the Subject Matter Eligibility Examples.”
	The Examiner does not see the parallel between the claims of the instant case and claim 1 of Example 42 (herein after Claim 1). The claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the

7.	Applicant states (on pages 14-16) that, “The claims include elements that are significantly more than an abstract idea.”
	Examiner respectfully disagrees and notes that one of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements. This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional elements in the claims are a mobile device, a site component, a bridge, an adapter, data transfer object (DTO), data cache and a mobile application. As per the rejection above, the specification describes the additional elements of a mobile device, a site component, a bridge, the system, an adapter, a domain model, a network, data transfer object (DTO), data cache and a mobile application (see [0023], [0030], [0073]).  DTOs are Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  Thus, these arguments are not persuasive. 
Bascom v. AT&T (on pages 15-16).
Examiner respectfully disagrees and notes that the argument is not persuasive because the patent at issue in Bascom dealt with a problem necessarily rooted in computer technology: Providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user and structuring a filtering scheme not just to be effective, but also to make user-level customization remain administrable as users are added instead of becoming intractably complex (Bascom, page 13). From Bascom, pg. 15-17: “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the ‘606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering feature specific to each end user... The claims do not merely recited the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components... the claims may be read to improve an existing technological process.” Therefore, a determination as to the focus of the claim(s) and whether the claim(s) are a technology-based solution that overcomes existing Bascom are not applicable. 
	For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner.

                                        Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
        Acharya et al. U.S. 2017/0104725 A1 discloses a computer-implemented method of obfuscating communication traffic patterns occurring over a communication infrastructure including a computer server.
10.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 
/B.D.S./
Examiner, Art Unit 3693      
February 10, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 11, 2022